TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00347-CR


Robert Campos, Appellant

v.

The State of Texas, Appellee




FROM COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY
NO. 82,580, HONORABLE LINDA ANN RODRIGUEZ, JUDGE PRESIDING


O R D E R

		Appellant's brief on appeal was originally due August 6, 2008.  On counsel's
motions, the time for filing was extended to November 3, 2008.  No brief has been filed on
appellant's behalf and no further extension of time for filing has been sought.
		Appellant's counsel, E. Chevo Pastrano, is ordered to file a brief on appellant's behalf
no later than February 9, 2009.  No further extension of time for filing this brief will be granted.
		It is so ordered this 8th day of January 2009.

						___________________________________________
						Diane M. Henson, Justice
Before Justices Patterson, Waldrop and Henson
Do Not Publish